DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having application No. 17/212,881 of SANDAGE for “METHOD AND APPARATUS FOR LOCATION-BASED RECOVERY OF STOLEN MOBILE DEVICES” filed on March 25, 2021, which a Preliminarily Amendment submitted on October 08, 2021 has been examined.

Claims Status
Claim 1 is canceled. 
Claims 2-33 are newly introduced.
Claims 2-33 is pending.

Drawings
Drawings Figure 1-4 submitted on March 25, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 12 and 22 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 10,963,595 B2. The difference between patented narrower claims 1, 7 and 15 and the pending broader claims 2, 12 and 22 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1, 7 and 15 anticipate the broader claimed limitations of the instant application’s claims 2, 12 and 22, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/212,881:
U.S. Patent No. 10,963,595 B2:

Claim 2: At least one computer readable storage device comprising instructions implemented in firmware in a computing device, the instructions, when executed, to cause the computing device to at least: determine a location of the computing device based on at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver of the computing device; and in response to satisfaction of a condition provided by a remote server, transmit information indicative of the location to the remote server.













Claim 12: An electronic device comprising: a display; at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver of the electronic device; embedded instructions; and processor circuitry to execute the embedded instructions to: cause determination of a location of the electronic device based on at least one output of the at least one of the Global Positioning System (GPS) receiver, the cellular receiver, or the Wi-Fi receiver of the electronic device; and in response to satisfaction of a condition from by a remote server, cause transmission of information indicative of the location to the remote server.















Claim 22: A system comprising: a remote server; a first mobile device to communicate with the remote server via a network, the first mobile device having first firmware, the first firmware responsive to the remote server to cause the first mobile device to: determine a first location of the first mobile device based on at least one output of at least one of a first Global Positioning System (GPS) receiver, a first cellular receiver, or a first Wi-Fi receiver of the first mobile device; and in response to satisfaction of a condition, transmit first information indicative of the first location to the remote server; and a second mobile device to communicate with the remote server via the network, the second mobile device having second firmware, the second firmware responsive to the remote server to cause the second mobile device to: determine a second location of the second mobile device based on at least one output of at least one of a second Global Positioning System (GPS) receiver, a second cellular receiver, or a second Wi-Fi receiver of the second mobile device; and in response to satisfaction of the condition, transmit second information indicative of the second location to the remote server.

Claim 15: At least one computer readable storage medium comprising instructions implemented in firmware in a computing device, the instructions, when executed, to cause the computing device to at least: provide an identifier to a remote server, the identifier to uniquely identify the computing device; and determine a location of the computing device based on at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver of the computing device; and provide the location to the remote server to facilitate recovery of the computing device if stolen, lost, or misplaced, the firmware separate from an operating system of the computing device to (i) remain able to determine and report the location of the computing device after replacement of the operating system of the computing device and (ii) remain able to determine and report the location of the computing device after replacement of a storage drive having the operating system of the computing device.

Claim 1: A mobile computing device comprising: a display; a storage drive; at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver; processor circuitry; a platform firmware layer including instructions that, when executed, cause the processor circuitry to: initiate transmission of an identifier to a remote entity, the identifier to uniquely identify the computing device; determine a location of the computing device based on the at least one of the GPS receiver, the cellular receiver, or the Wi-Fi receiver, the location corresponding to a longitude and a latitude; and initiate transmission of the location of the computing device to the remote entity to facilitate recovery of the computing device if stolen, lost, or misplaced, the platform firmware layer separate from an operating system of the computing device to (i) remain able to determine and report the location of the computing device after replacement of the operating system of the computing device and (ii) remain able to determine and report the location of the computing device after replacement of the storage drive having the operating system of the computing device.

Claim 7: A system comprising: a central database; a first mobile computing device to communicate with the central database via a network, the first mobile computing device having first firmware to cause the first mobile computing device to: transmit a first identifier to the central database, the first identifier to uniquely identify the first mobile computing device; determine a first location of the first mobile computing device based on at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver of the first mobile computing device; and transmit the first location to the central database to facilitate recovery of the first mobile computing device if stolen, lost, or misplaced, the first firmware being separate from a first operating system of the first mobile computing device to (i) remain able to determine and report the location of the first mobile computing device after replacement of the first operating system of the first mobile computing device and (ii) remain able to determine and report the location of the first mobile computing device after replacement of a first storage drive including the first operating system of the first mobile computing device; and a second mobile computing device to communicate with the central database via the network, the second mobile computing device having second firmware to cause the second mobile computing device to: transmit a second identifier to the central database, the second identifier to uniquely identify the second mobile computing device; determine a second location of the second mobile computing device based on at least one of a GPS receiver, a cellular receiver, or a Wi-Fi receiver of the second mobile computing device; and transmit the second location to the central database, the second firmware being separate from a second operating system of the second mobile computing device to (i) remain able to determine and report the location of the second mobile computing device after replacement of the second operating system of the second mobile computing device and (ii) remain able to determine and report the location of the second mobile computing device after replacement of a second storage drive having the second operating system of the second mobile computing device.


In view of the above, since the subject matters recited in the claims 2, 12, and 22 of the instant application was fully disclosed in and covered by claims 1, 7 and 15 of U.S. Patent No. 10,963,595 B2, allowing claims 2, 12, and 22 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 2, 12 and 22 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 10,346,644 B2. The difference between patented narrower claims 1, 7 and 15 and the pending broader claims 2, 12 and 22 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1, 7 and 15 anticipate the broader claimed limitations of the instant application’s claims 2, 12 and 22, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/212,881:
U.S. Patent No. 10,346,644 B2:

Claim 2: At least one computer readable storage device comprising instructions implemented in firmware in a computing device, the instructions, when executed, to cause the computing device to at least: determine a location of the computing device based on at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver of the computing device; and in response to satisfaction of a condition provided by a remote server, transmit information indicative of the location to the remote server.














Claim 12: An electronic device comprising: a display; at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi receiver of the electronic device; embedded instructions; and processor circuitry to execute the embedded instructions to: cause determination of a location of the electronic device based on at least one output of the at least one of the Global Positioning System (GPS) receiver, the cellular receiver, or the Wi-Fi receiver of the electronic device; and in response to satisfaction of a condition from by a remote server, cause transmission of information indicative of the location to the remote server.

















Claim 22: A system comprising: a remote server; a first mobile device to communicate with the remote server via a network, the first mobile device having first firmware, the first firmware responsive to the remote server to cause the first mobile device to: determine a first location of the first mobile device based on at least one output of at least one of a first Global Positioning System (GPS) receiver, a first cellular receiver, or a first Wi-Fi receiver of the first mobile device; and in response to satisfaction of a condition, transmit first information indicative of the first location to the remote server; and a second mobile device to communicate with the remote server via the network, the second mobile device having second firmware, the second firmware responsive to the remote server to cause the second mobile device to: determine a second location of the second mobile device based on at least one output of at least one of a second Global Positioning System (GPS) receiver, a second cellular receiver, or a second Wi-Fi receiver of the second mobile device; and in response to satisfaction of the condition, transmit second information indicative of the second location to the remote server.

Claim 15: At least one computer readable storage medium comprising instructions implemented in firmware in a computing device, the instructions, when executed, to cause the computing device to at least: provide an identifier for the computing device to a remote server; and determine a location of the computing device based on at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi network adapter of the computing device, the location corresponding to a longitude and a latitude; and provide the location corresponding to the computing device to the remote server to facilitate recovery of the computing device if stolen, lost, or misplaced, the firmware separate from an operating system of the computing device to (i) remain able to determine and report the location of the computing device after replacement of the operating system of the computing device and (ii) remain able to determine and report the location of the computing device after replacement of a storage drive having the operating system of the computing device.

Claim 1: A mobile computing device comprising: a display; a network interface card; a storage drive; at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi network adapter; at least one processor; a platform firmware layer including instructions that, when executed, cause the at least one processor to: transmit, using the network interface card, an identifier for the computing device to a remote server; determine a location of the computing device based on the at least one of the GPS receiver, the cellular receiver, or the Wi-Fi network adapter of the computing device, the location corresponding to a longitude and a latitude; and transmit, using the network interface card, the location corresponding to the computing device to the remote server to facilitate recovery of the computing device if stolen, lost, or misplaced, the platform firmware layer being separate from an operating system of the computing device to (i) remain able to determine and report the location of the computing device after replacement of the operating system of the computing device and (ii) remain able to determine and report the location of the computing device after replacement of the storage drive having the operating system of the computing device.

Claim 7: A system comprising: a central database; a first mobile computing device to communicate with the central database via a network, the first mobile computing device having first firmware to cause the first mobile computing device to: transmit first identification information to the central database, the first identification information to identify the first mobile computing device; determine a first location of the first mobile computing device based on the at least one of a Global Positioning System (GPS) receiver, a cellular receiver, or a Wi-Fi network adapter of the first mobile computing device, the first location corresponding to a longitude and a latitude; and transmit the first location corresponding to the first mobile computing device to the central database to facilitate recovery of the first mobile computing device if stolen, lost, or misplaced, the first firmware being separate from a first operating system of the first mobile computing device to (i) remain able to determine and report the location of the first mobile computing device after replacement of the first operating system of the first mobile computing device and (ii) remain able to determine and report the location of the first mobile computing device after replacement of a first storage drive including the first operating system of the first mobile computing device; and a second mobile computing device to communicate with the central database via the network, the second mobile computing device having second firmware to cause the second mobile computing device to: transmit second identification information to the central database, the second identification information to identify the second mobile computing device; determine a second location of the second mobile computing device based on the at least one of a GPS receiver, a cellular receiver, or a Wi-Fi network adapter of the second mobile computing device, the second location corresponding to a longitude and a latitude; and transmit the second location corresponding to the second mobile computing device to the central database to facilitate recovery of the second mobile computing device if stolen, lost, or misplaced, the second firmware being separate from a second operating system of the second mobile computing device to (i) remain able to determine and report the location of the second mobile computing device after replacement of the second operating system of the second mobile computing device and (ii) remain able to determine and report the location of the second mobile computing device after replacement of a second storage drive having the second operating system of the second mobile computing device.


In view of the above, since the subject matters recited in the claims 2, 12, and 22 of the instant application was fully disclosed in and covered by claims 1, 7 and 15 of U.S. Patent No. 10,346,644 B2, allowing claims 2, 12, and 22 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 3-11, 13-21 and 23-33 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art related to audible alarm for electric motors.
U.S. Publication 2015/0046980 A1 of Gordon, discloses a security module deployed in a host device, which provides a secondary agent that operates in coordination with the host agent in the host device, but operates independent of the host operating system of the host device to independently access an existing communication network interface in the host device or a separate dedicated network interface, if available. In one aspect, the present invention enables robust theft recovery and asset tracking services. The system comprises a monitoring center; one or more monitored devices; a security module in the monitored devices; and one or more active communications networks. Monitored devices may be standalone devices, such as computers (e.g., portable or desktop computers), or a device or a subsystem included in a system. A monitored device comprises a security module, a host agent and software to support the host agent that runs in the monitored device's OS. 

U.S. Publication No. 2011/0072520 A1 of Bhansali et al, discloses an electronic device includes a security system which provides for protection of designated files stored on an electronic device. For example, an electronic device may receive user input selecting a file for protection processing. The user input may select the file for encryption and automatic decryption under certain predetermined conditions and/or for automatic saving to a remote storage device after the device has been reported stolen, for instance. After receiving the user input selecting the file for protection processing, the electronic device may automatically receive theft information from a remote server, wherein the theft information indicates whether the electronic device has been reported stolen. After determining whether the electronic device has been reported stolen, the electronic device may automatically process the selected file according to the selected protection processing, wherein the processing is contingent on whether the electronic device has been reported stolen. 

U.S. Publication No. 2008/0007406 A1 of Velhal et al, discloses apparatus and systems, as well as methods and articles, may operate to receive status from an operating system (OS)-independent module capable of providing OS-independent geolocation information associated with a device to a network at some time before executing an operating system.

U.S. Publication No. 2003/0005316 A1 of Girard, discloses a mobile system is provided with a theft recovery mechanism. The mobile system comprises a host chipset; a locator subsystem connected to the host chipset and arranged to determine a current location of the mobile system; and a main storage connected to the host chipset and arranged to store an operating system (OS) and contain an OS-Present application and/or a Pre-OS application configured to enforce security policies during user authentication, to access the locator subsystem and determine whether the mobile system may have been stolen or used inappropriately based on the security policies.

U.S. Publication No. 2002/0095486 A1 of Bahl, discloses system and methods for locating a computer user are described wherein the computer either periodically updates a network server with its location, or updates the network server when asked by the server to do so. The network server can be a mobile computer. The user's computer determines its physical location using a location tracker service and then transmits this location information to the server, which stores it in its memory. The information stored includes the physical location of the computer, the time when the location was identified, a name identifying the user of the computer, and an indicator, which indicates whether or not the user was active on the computer during a specified time interval prior to the transmission. The location of the user is deemed to be the last known location of the computer used by the user. If the user is logged onto more than one computer, the location of the user is deemed to be the last known location of the computer that indicates the user as being active.

U.S. Publication No. 2002/0057283 A1 of Biswas et al, discloses a shareable application program interface infrastructure which is used in combination with a relational database to provide data storage and processing functions for location-dependent objects, and includes a mechanism for easily associating an object, such a service, with a geographic region, such as an area served by the service. The service designer is provided with a tool to choose a geographic region or a point location (specified by an address), and to associate that selected geographic region with a service. Each service is associated with a geographic region chosen from a hierarchy of predetermined system-defined regions that are preferably organized into a hierarchy composed of levels organized order of decreasing size so that the boundaries of each child region lie within the boundaries of its parent region. The services designer is also provided with the option of creating "user defined regions" that are composed of existing system defined regions or a region centered around a selected location. The user-defined region could represent business objects that relate to a particular entity.

U.S. Patent No. 6,300,863 B1 to Cotichini et al, discloses a method for tracing an electronic device having an agent initiating communication and providing identifying indicia to a host system, said electronic device connectable to said host system through a global network, said method comprising the steps of: automatically providing said host system with said identifying indicia through said global network for determining the identity of said electronic device; and providing said host system with one or more global network communication links used to enable transmission between said electronic device and said host system, said transmission via said communication links used for determining the location of said electronic device.

U.S. Patent No. 6,331,825 B1 to Ladner et al, discloses a locator system, comprising: a locator device including a locator unit for obtaining geographical location information identifying a location of the locator device; a control center coupled to the locator device for bi-directional communication with the locator device; a remote workstation coupled through a global computer network to the control center, the control center providing a computerized user interface to the workstation through the computer network; and wherein the computerized user interface facilitates bi-directional communication between the locator device and the workstation; a data base containing at least location history information associated with the locator device; and a controller configured to combine the location history information with external database information to provide an indication of a number of people being in a vicinity of the locator device during a time period corresponding to the location history information.

U.S. Patent No. 7,096,354 B2 to Wheeler et al, discloses a  method of managing a central repository database by a Central Key Authority on behalf of a plurality of account holders and a plurality of account authorities, comprising the steps of: (i) maintaining in the central repository database a list of the plurality of account holders and a list of the plurality of account authorities; (ii) associating in the central depository database, for each respective account holder; (a) a record of information pertaining to at least one account of the respective account holder, said at least one account being maintained with a respective one of the account authorities, with (b) a public key of a public-private key pair of the respective account holder; and (iii) acting on the information from the central depository database upon authorized request; wherein the at least one account of the respective account holder is already associated with the public key of the respective account holder in an account database of the respective account authority, and wherein the private key of the public-private key pair of the respective account holder is used to originate digital signatures.

U.S. Patent No. 8,855,667 B2 to Lada et al, discloses portable computing device comprising: a global positioning system (GPS) module to determine a current location of the portable computing device; a wake-on-wireless wide-area-network (WoW) module to receive a WoW signal to cause the portable computing device to enter an awaken state; a lid position sensor to indicate a current state of the portable computing device as one of a lid-open state and a lid-closed state; a processor; and a memory storing instructions that when executed by the processor cause the portable computing device to: receive the WoW signal, in response to receiving the WoW signal, enter an awaken state, and then receive a first instruction to report back the current location, in response to receiving the first instruction, determine whether the current location is available, and in response to determining that the current location is unavailable, where the current state is the lid-closed state, process a second instruction for the portable computing device to, when the lid position of the portable computing device subsequently indicates the lid-open state, automatically enter the awaken state, determine the current location using the GPS module, and report back the current location, after processing the second instruction, exit the awaken state.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/					September 10, 2022           Primary Examiner, Art Unit 2685